Citation Nr: 1549632	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 2006 and from February 2009 to February 2010.

This matter is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

This appeal was remanded by the Board in December 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

An acquired psychiatric disorder was not shown in service or for a substantial time after service, and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection an acquired psychiatric disorder, claimed as PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a December 2010 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in May 2011 and March 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in December 2014 in order to obtain a new VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in March 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder, which he asserts is due to his active duty deployment from February 2009 to February 2010.  He specifically stated at a VA examination in May 2011 that he was involved in a mortar attack where three of his fellow soldiers were killed.  He also recalled an incident where one of his officers committed suicide.  The Board notes that, while his claimed psychiatric disorder has been claimed as both PTSD and depression, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, these claims are considered collectively.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with any psychoses, the application of 38 C.F.R. § 3.303(b) is not warranted.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

PTSD

In mentioning specific stressors that occurred while on active duty, the Board presumes that the Veteran is asserting that his psychiatric symptoms are manifestations of PTSD.  In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth or Fifth Edition (DSM-IV or V) (1994, 2013).  38 C.F.R. § 4.125(a) (2013).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Here, the Veteran's assertion that he experienced the death of three fellow soldiers during an attack on his camp while overseas has been corroborated.  Specifically, VA's research into his allegations reflects that three soldiers in the 34th Military Police Company were killed during an assault at Contingency Operating Base (COB) Basra on July 16, 2009.  

However, the Veteran has never been specifically diagnosed with PTSD resulting from this stressor event.  Most significantly, at a VA examination in May 2011, he denied intrusive memories, but reported experiencing nightmares that keep him up for several hours after.  He denied flashbacks, although he did negatively respond to triggers such as alarms or sirens.  According to the VA examiner, though, he did not meet the full criteria for a diagnosis of PTSD, as his psychiatric testing appeared to be "an inaccurate representation of the Veteran's emotional and psychological functioning."  After a thorough examination, the examiner diagnosed alcohol dependence, rather than PTSD. 

Next, at a second VA examination in March 2015, another VA examiner effectively concurred with the May 2011 findings, and also found that a diagnosis of PTSD was not warranted.  Indeed, a review of the record does not indicate that any mental health professional has diagnosed with Veteran with PTSD.  Although some evaluations considered that such a diagnosis was possible, this would not rebut the conclusions of the VA examiners who both declined to diagnose PTSD, despite the fact that the Veteran did experience a corroborated stressor event.  

Therefore, the Board concludes that the evidence does not support the conclusion that the Veteran has a valid diagnosis of PTSD, despite his experiencing a corroborated stressor event.  Consequently, service connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Psychiatric Disorders

As for whether service connection may be warranted for any other psychiatric disorder, the Board determines that service connection is also not warranted on this basis.  As an initial matter, the Veteran's service treatment records do not reflect any treatment or evaluations for an acquired psychiatric disorder of any sort.  While it is true that, at his separation health assessment in February 2010, he stated that he had difficulty sleeping and concentrating (where he also stated that he went to sick call for these symptoms), such symptoms do not reflect an acquired psychiatric disorder per se.  

Indeed, the Veteran did not seek actual treatment for an acquired psychiatric disorder until August 2010, where he stated that he has been experiencing depression and anxiety for only the past two months.  While he was ultimately diagnosed with depression, the Board notes that, by the Veteran's own admission, he did not begin to experience psychiatric symptoms until approximately four months after leaving active duty service.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a gap in treatment also weighs against the Veteran's claim that his psychiatric disorder is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  
In this regard, although it was not indicated at any time during his year of active duty service, the evidence comprehensively shows the existence of a long-standing alcohol abuse problem which, by his own stated history, precedes his active duty service.  Specifically, since leaving active duty, he has undergone comprehensive alcohol detoxification treatment and, in 2012, was hospitalized for such treatment.  

The Board notes at this point that compensation for disorders incurred through willful misconduct, to include the abuse of alcohol or drugs, is generally precluded as a matter of law.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97 (Jan. 16, 1997).  However, where a drug addiction results from an already service-connected disability, service connection may still be warranted.  See 38 C.F.R. § 3.301(c)(3); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Given the Veteran's history of alcohol abuse as a context, the Board does not find that the evidence relates his psychiatric symptoms to his active duty service, despite his opinions to the contrary.  Moreover, it does not appear that his alcohol abuse is a result of his psychiatric symptoms.  In fact, it appears to be the other way around.  For example, at his VA examination in May 2011, the examiner noted that, according to the Veteran's VA treatment records, the Veteran sought treatment for intoxication, and he stated that he had been drinking daily since Christmas after his girlfriend left him.  The Veteran also stated that he had been previously treated for alcohol abuse at 19 years old.  

The May 2011 VA examination is also remarkable for the examiner's continued perception that the Veteran was not providing credible information.  Specifically, while the Veteran stated that his alcohol treatment in March 2011 was the first time he received such treatment, this was contradicted by his statements made in January 2011, where he stated that he received inpatient alcohol abuse treatment at age 19, and outpatient treatment at age 23 or 24.  The examiner also noted that there was "significant evidence" to suggest that the Veteran's psychiatric profile was a "gross exaggeration" of his true emotional and psychological difficulties.  Moreover, the examiner observed that the Veteran "endorsed many deviant items that psychiatric inpatients do not endorse," and that his profile was unlikely to be an accurate representation of his emotional and psychological symptoms.  

After the examination was completed, the VA examiner limited his diagnosis to alcohol dependence which, as is noted above, is not a disorder for which service connection may generally be granted.  While the examiner conceded that it was "plausible" that the Veteran was experiencing "some level" of anxiety and depression to his experiences in Iraq, they were also likely related to his significant substance abuse.  

The Board recognizes that the May 2011 VA examiner's statement regarding the nature and etiology of the Veteran's anxiety and depression was largely speculative, and that the inability to provide an opinion is not by definition negative evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, a new examination and opinion was obtained by a second VA examiner in March 2015.  On this occasion, after a thorough psychiatric evaluation, the examiner diagnosed an anxiety disorder, not otherwise specified.  However, the examiner opined that it was less likely than not related to his active duty service.  

In providing this opinion, the examiner reflected that the psychiatric treatment the Veteran received within the first 18 months following service was "largely related to alcohol abuse/dependence (the onset of which occurred well before his military service)."  Moreover, his current anxiety disorder symptoms appeared in the past couple years since he was married in October 2012.  

The Board finds that these examinations are collectively adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a pertinent examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his psychiatric disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of an acquired psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because psychiatric disorders are is not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's acquired psychiatric disorder are found to lack competency.

Moreover, while the Veteran is competent to report symptoms, as they come to him through his own senses, the Board finds that his statements in this regard are not credible.  Indeed, as was pointed out by the VA examiner in May 2011, his statements regarding his alcohol abuse and other symptoms have been repeatedly inconsistent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


